DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-13, 20, & 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19 & 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-19 & 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 6-20 & 22-25 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a liquid crystal on silicon - - wherein the display control circuit comprises: 
a first switching sub-circuit configured to control an operating state of the OLED, a second switching sub-circuit configured to control an operating state of the liquid crystal display unit, and driving sub-circuit configured to control operating states of the first switching sub-circuit and the second switching sub-circuit, wherein the first switching sub-circuit and the second switching sub-circuit operate at different periods of time, and wherein in each of the display control circuits, the driving sub-circuit is configured to be connected to a gate driving signal terminal, a control signal terminal, and a control node respectively, and configured to provide a control signal from the control signal terminal to the control node under control of a gate driving signal from the gate driving signal terminal;
the first switching sub-circuit is configured to be connected to the control node, a data signal terminal, and the OLED in the display panel respectively, and configured to provide the data signal from the data signal terminal to the OLED under control of the control node: and
the second switching sub-circuit is configured to be connected to the control node, the data signal terminal, and the liquid crystal display unit in the LCOS liquid crystal cell 
Furthermore, the prior art does not teach or render obvious”- - a liquid crystal on silicon- -  wherein the display control circuit comprises: a first switching sub-circuit configured to control an operating state of the OLED, a second switching sub-circuit configured to control an operating state of the liquid crystal display unit, and a driving sub-circuit configured to control operating states of the first switching sub-circuit and the second switching sub-circuit, wherein the first switching sub-circuit and the second switching sub-circuit operate at different periods of time, and
wherein in each of the display control circuits, the driving sub-circuit is configured to be connected to a gate driving signal terminal, a control signal terminal, and a control node respectively, and configured to provide a control signal from the control signal terminal to the control node under  control of a gate driving signal from the gate driving signal terminal;
the first switching sub-circuit is configured to be connected to the control node, a data signal terminal and the OLED in the display panel respectively, and configured to provide the data signal from the data signal terminal to the OLED under control of the control node: and
the second switching sub-circuit is configured to be connected to the control node the data signal terminal, and the liquid crystal display unit in the LCOS liquid crystal cell respectively, and configured to provide the data signal to the liquid crystal display unit under control of the control node.” with combination of other claim limitations in claim 14.
Also, the prior art does not teach or render obvious “- - a liquid crystal on silicon- - wherein the display control circuit comprises: 

the first switching sub-circuit is configured to be connected to the control node, a data signal terminal and the OLED in the display panel respectively, and configured to provide the data signal from the data signal terminal to the OLED under control of the control node; and
the second switching sub-circuit is configured to be connected to the control node the data signal terminal, and the liquid crystal display unit in the LCOS liquid crystal cell respectively, and configured to provide the data signal to the liquid crystal display unit under control of the control node; and  wherein the display control method comprises:
controlling the OLED display substrate in the display panel to operate and controlling the LCOS liquid crystal cell in the display panel to stop operation when a display instruction indicating a first display mode is received; and
controlling the OLED display substrate to stop operation and controlling the LCOS liquid crystal cell to operate when a display instruction indicating a second display mode is received; 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SU C KIM/Primary Examiner, Art Unit 2899